Title: Resolutions of the President and Directors of the Literary Fund, 12 April 1820
From: Literary Fund, President and Directors of the,Munford, William
To: 


					
						
							
						
					
					At a Meeting of the President & Directors of the Literary Fund, on Wednesday, the 12th of April 1820.—
					
						
							Present 
							the Governor,
						
						
							
							Lieutenant Governor,
						
						
							
							Attorney General,
						
						
							
							and Treasurer.—
						
					
					The Governor laid before the Board a Letter from Thomas Jefferson Rector of the University of Virginia, dated April 10th 1820, requesting, in behalf of the Rector and Visitors of the said University, a modification of the Resolutions concerning the loan thereto, so as to postpone the commencement of payments of the instalments one year longer; that is to say; that the first instalment be made payable at the end of four instead of three years; which being maturely considered;—
					Resolved, that the said request be granted, and that the Bond to be given by the said Rector & Visitors be executed in conformity therewith.—
					The said Bond was accordingly executed, and, being examined and approved by the Board, is ordered to be filed by the Clerk;—whereupon, Resolved, that the Auditor of public Accounts be directed to issue a Warrant on the Treasury to Alexander Garrett Bursar of the University of Virginia, for the sum of forty thousand dollars loaned by the President and Directors of the Literary Fund to the Rector and Visitors of the University of Virginia.—
					And then the Board adjourned.
					Teste
					
						
							
								
									
										 Wm Munford, Clerkof the Literary Fund.—
									
									
									
										Th: M. Randolph. President.
										
									
								
							
						
					
				